DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection in response to the papers filed on 07 April 2021.
Claims 1, 3, 6, and 8-15 are pending. Claim 3 is hereby rejoined. Claims 1, 3, 6, and 8-15 are examined on the merits herein. 
Response to Amendment
It should be noted that the non-elected species of SEQ ID NO: 4 is being examined in this Office Action pursuant to MPEP 806.04(d). The species elected in the response filed on 17 November 2020 (i.e. SEQ ID NO: 3) was found to be allowable.  
The rejection of claims 1, 4, 5, and 20 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 2 and 6 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 1, 2, 4-16, and 20 under 35 U.S.C. 112(a) is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claim 20 under 35 U.S.C. 102(a)(1) is withdrawn in light of Applicant’s amendment to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment to the claims filed on 07 April 2021 has necessitated this new ground of rejection. Claim 3 relies upon a reference to Table 8 for substantive claim limitations, and thus, is incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant' s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s)     
Conclusion
Claims 1, 6, and 8-15 are allowed. 
Claims 1, 3, 6, and 8-15 are free of the prior art, given the failure of the prior art, to teach or suggest an insecticidal polypeptide having 95% identity relative to SEQ ID NO: 3 or SEQ ID NO: 4. The closest prior art made of record is U.S. Patent 9,688,730 B2 to Cerf et al, first published on 02 January 2014. 
Cerf et al teach insecticidal polypeptides isolated from Pseudomonas chlororaphis (i.e.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE A VISONE/Primary Examiner, Art Unit 1663